Citation Nr: 1102780	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied entitlement to service 
connection for the cause of the Veteran's death.

The Appellant provided testimony before the undersigned Acting 
Veterans Law Judge during a videoconference hearing in June 2010.  
A transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following the June 2010 Board hearing, the Appellant submitted 
copies of in-patient treatment records from a private hospital 
dated from May 1996 to July 1997.  However, it appears that the 
records are incomplete as there are clearly missing pages.  VA 
has a duty to obtain relevant records of private treatment.  38 
U.S.C.A.  
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  
These records are relevant to the appeal and efforts to obtain 
them should be conducted following the procedures under 38 C.F.R. 
§ 3.159 (2010).    

Moreover, the Appellant reported that the Veteran was associated 
with three different social security numbers throughout his 
service records and submitted examples.  It appears that the RO 
was aware of this as service records were requested for each of 
the three social security numbers.  However, a response was 
received with respect to only one of the requests.  It is 
necessary to ensure that all service records have been associated 
with the claims file.  Therefore, additional development is 
needed to obtain any outstanding service records in accordance 
with 38 C.F.R. § 3.159.  

Finally, the Veteran's death certificate demonstrates the 
immediate and contributory causes of death.  However, the last 
written line of the death certificate is not legible.  As this is 
relevant to the claim, a new, legible copy must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The agency of original jurisdiction (AOJ) 
should obtain all relevant private treatment 
or hospital records, including records 
identified by the Appellant of the Veteran's 
in-patient hospital treatment from 1996 and 
1997, in accordance with 38 C.F.R. § 3.159.

If the Appellant fails to provide any 
necessary releases, she should be informed 
that she may submit the evidence herself.  
She should be informed of any records that 
cannot be obtained.

2.  The AOJ should take the necessary steps 
to obtain copies of all records relevant to 
the Veteran's service, including records that 
may be associated with each of the three 
social security numbers identified in the 
claims file, in accordance with 38 C.F.R. § 
3.159.   

3.  Obtain a legible copy of the Veteran's 
Death Certificate and associate it with the 
claims file.  

4.	Then, readjudicate the issue on appeal.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, a 
Supplemental Statement of the Case should be 
issued to the appellant and her 
representative.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



